          Case 2:20-cv-00116-cr Document 2 Filed 08/31/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                               DISTRICT OF VERMONT
 Tyler Baker, Individually and on behalf       Case No. 2:20-cv-00116-CR
 of all others similarly situated,

                     Plaintiff,                NOTICE OF VOLUNTARY DISMISSAL
                                               OF ACTION WITHOUT PREJUDICE
 v.                                            AS TO THE NAMED PLAINTIFF AND
                                               WITHOUT PREJUDICE AS TO THE
 New Market Health Products, LLC, a            PUTATIVE CLASS
 limited liability company,

                     Defendant.


      Pursuant to Rule 41(a) of the Federal Rules of Civil Procedure, Plaintiff Tyler
Baker hereby moves this Court to dismiss the above entitled action without prejudice
as to the named Plaintiff and without prejudice as to the putative class.
      WHEREFORE, Plaintiff respectfully requests that this court dismiss this
action in its entirety without prejudice.



Date: August 31, 2020                              PETTERSEN LAW PLLC

                                              By: /s/ William Pettersen, Esq.
                                                   William Pettersen, Esq.
                                                   PETTERSEN LAW PLLC
                                                   1084 East Lakeshore Dr.
                                                   Colchester, VT 05446
                                                   Tel: (802) 477-2780
                                                   Email: pettersenlaw@gmail.com

                                                   Attorneys for Plaintiff
